UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
BARRY BERNARD MARTIN,               )
                                    )
                  Petitioner,       )
                                    )
      v.                            )               Civil Action No. 11-1315 (ABJ)
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
                  Respondents.      )
___________________________________ )


                                 MEMORANDUM OPINION


       This matter is before the Court on petitioner Barry Bernard Martin’s petition for a writ of

habeas corpus [Dkt. #1] and the government’s response [Dkt. #7] to the Court’s Order to Show

Cause [Dkt. #3].1 For the reasons discussed below, the petition will be denied.

                                      I. BACKGROUND

       In the Superior Court of the District of Columbia, Martin was convicted of two counts of

rape and one count of burglary, and was sentenced to a 36-year term of imprisonment. See

United States’ Response to Show Cause Order (“Gov’t Resp.”), Ex. 1 (Judgment and

Commitment/Probation Order, United States v. Martin, No. F-4577-84 (D.C. Super. Ct. Dec. 20,

1985). He first was released on parole on December 6, 1995, id., Ex. 3 (Certificate of Parole

dated December 6, 1995) at 1, and over the years, the United States Parole Commission

1
        The Court construes Martin’s pleading only as a petition for a writ of habeas corpus, the
proper respondent to which is his custodian, that is, the Warden of the Correctional Treatment
Facility, and therefore dismisses the remaining respondents and denies Martin’s demands for
monetary, injunctive and other relief. The Court also denies Martin’s Motion for Emergency
Hold on Property of Papers or Personal Effects [Dkt. #12], Petition for Emergency Hearing for
Writ of Habeas Corpus [Dkt. #17], Petition for Transfer of Property [Dkt. #18], and Motion for
Sanctions [Dkt. #20].
                                                1
(“USPC”) has revoked parole on four occasions, see id., Ex. 8, 12, 14 and 20 (respectively,

Notices of Action dated December 3, 2004, November 25, 2005, October 18, 2007, and June 18,

2009). 2 Martin’s most recent parole release occurred on March 13, 2010, see id., Ex. 24

(Certificate of Parole dated March 13, 2010), and he found himself back in custody upon the

execution of a parole violator warrant on November 4, 2010, id., Ex. 25 (Warrant and Warrant

Application).

       A hearing examiner conducted a probable cause hearing on November 16, 2010, Gov’t

Resp., Ex. 26 (D.C. Probable Cause Hearing Digest) at 1, and he found probable cause to believe

that Martin had committed the single offense charged -- failure to report to his supervising

officer as directed, id., Ex. 26 at 2. A parole revocation hearing began on January 3, 2011, but

those proceedings were suspended because of Martin’s disruptive behavior. Id., Ex. 27 (Hearing

Summary dated January 3, 2011) at 1. 3 For example, Martin “kept attempting to override the

examiner,” id., Ex. 27 at 2, and “refus[ed] to comply with .the examiner’s instructions” during

the hearing, id., Ex. 27 at 3.     In addition, Martin “objected to the hearing examiner and

[Community Supervision Officer] using his name . . . without his permission,” and “because his

2
         The first revocation of Martin’s parole occurred prior to the transfer of parole revocation
authority from the former District of Columbia Board of Parole to the USPC in 2000??? The
Board “revoked . . . parole as a consequence of [Martin’s] failure to comply with the sex
offender aftercare special condition, and ordered him reparoled immediately.” Gov’t Resp. at 2;
see id., Ex. 4 (Notice of Board Order dated June 1, 1999).
3
         Among the hearing examiner’s comments were the following:

                [Martin] . . . initially participated in the hearing but due to his
                refusal to participate in an appropriate manner and not interrupt or
                override the examiner, was removed from the hearing and the
                hearing proceeded without his participation. During a break in the
                hearing, he was given an opportunity to return to the hearing room
                so he could personally address charges but due to his demeanor
                and continued combative statements the offer was rescinded.

Gov’t Resp., Ex. 27 (Hearing Summary) at 1.
                                                 2
name is copyrighted,” and Martin warned that “any use of his name” without permission would

result in “financial consequences.” Id., Ex. 27 (Hearing Summary) at 2. The hearing examiner

recommended, id., Ex. 27 at 3, and the USPC ordered, revocation of Martin’s parole. Id., Ex. 28

(Notice of Action dated February 8, 2011). Martin appealed this decision. See generally id., Ex.

29 (Appeal with attachments). The National Appeals Board vacated the USPC’s decision and

remanded the matter for a new revocation hearing “because [Martin] did not have counsel at [the

previous hearing.” Id., Ex. 30 (Notice of Action on Appeal dated July 6, 2011) at 1.           A

revocation hearing was scheduled to occur on September 7, 2011. Id., Ex. 31 (Scheduling

Coversheet).

                                       II. DISCUSSION

        Martin filed a petition for a writ of habeas corpus on or about July 20, 2011. Setting

aside the petition’s inexplicable reliance on the Uniform Commercial Code, copyright law and

assorted equitable doctrines, Martin asserts that he is “the wrong party of Interest,” Petition

(“Pet.”) at 2, which presumably is an allegation that he is not the person who should be in

custody.   He further appears to allege that the absence of a “proof of claim” renders his

incarceration illegal, id., and that, as a sovereign, he is not subject to federal statutes or

regulations, id. at 15.

        Respondent demonstrates that Martin was taken into custody upon the execution of a

parole violator warrant, that his probable cause and revocation hearings occurred timely, that he

successfully appealed the USPC’s February 8, 2011 decision to revoke parole, and that he was

afforded a new revocation hearing at which he would be represented by counsel. Presumably the

USPC since has revoked parole in light of his transfer to the custody of the Federal Bureau of




                                               3
Prisons and his designation to the Rivers Correctional Institution in Winton, North Carolina. 4

See generally Respondents’ Opposition to Petitioner’s Motion for Emergency Hold on Property

of Papers or Personal Effects [Dkt. #16] at 1. Martin’s reply to the government’s response to the

order to show cause, see Objection to Third Party Response Pursuant to Federal Rule Civil Pro.

Rule 17(a) Real Party of Interest [Dkt. #19] is unintelligible, and wholly absent from any of his

submissions is a cogent argument or citation to relevant authority supporting his claim that his

incarceration is unlawful.

                                        III. CONCLUSION

       A District of Columbia prisoner is entitled to habeas corpus relief under 28 U.S.C. §

2241 if he establishes that his “custody is in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3). Martin utterly fails to meet his burden and,

accordingly, his habeas petition will be denied. An Order accompanies this Memorandum

Opinion.



                                                      AMY BERMAN JACKSON
                                                      United States District Judge

DATE: October 25, 2011




4
       Martin was detained in the District of Columbia when he filed his petition. His
subsequent transfer to a North Carolina facility does not strip this Court of jurisdiction. See, e.g.,
Rumsfeld v. Padilla, 542 U.S. 426, 440-41 (2004).
                                                  4